Citation Nr: 0731492	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from May 1951 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2007, the veteran's motion to advance this case 
on the docket due to age pursuant to 38 C.F.R. § 20.900(c) 
(2006) was granted.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
currently existing hearing loss is not etiologically linked 
to the veteran's active duty service.  

2.  The competent evidence of record demonstrates that the 
currently existing tinnitus is not etiologically linked to 
the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007);  38 
C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2003 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the June 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came subsequent to 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for hearing loss and 
tinnitus, any questions as to the disability evaluations or 
effective dates to be assigned are rendered moot.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  No pertinent medical records were identified by 
the veteran as outstanding.  The veteran has been afforded an 
appropriate VA examination.  The Board finds the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Entitlement to service connection for bilateral hearing loss 

The Board finds that service connection is not warranted for 
bilateral hearing loss.  While there is competent evidence of 
record documenting the current existence of bilateral hearing 
loss, there is no competent evidence of record which links 
the currently existing hearing loss to the veteran's active 
duty service.  

The service medical records were negative as to complaints 
of, diagnosis of or treatment for problems with hearing loss.  
At the time of the veteran's entrance examination in May 
1951, hearing acuity was determined to be 15/15 bilaterally.  
It is not indicated if this testing was whispered voice or 
spoken voice testing.  Spoken and whispered voice testing 
conducted at the time of the veteran's discharge examination 
in April 1954 were both determined to be 15/15.  

There is no competent evidence of the presence of 
sensorineural hearing loss for VA purposes within one year of 
the veteran's discharge which would allow for a grant of 
service connection on a presumptive basis.  

The first competent evidence of the presence of hearing loss 
for VA purposes is included in the report of an August 2003 
VA examination.  At that time, testing revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
75
85
LEFT
30
25
65
85
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
These audiometric scores satisfy the VA criteria for hearing 
loss.  Significantly, the examiner who conducted the August 
2003 VA examination affirmatively determined that the 
currently existing bilateral hearing loss was not 
etiologically linked to the veteran's active duty service.  
The examiner noted the veteran's reports of in-service 
acoustic trauma including excessive noise exposure due to 
combat and subsequent onset of problems with hearing which 
occurred at least 48 years prior to the examination.  The 
examiner opined, however, that the currently existing hearing 
loss was not due to this acoustic trauma.  The examiner's 
opinion was apparently based on the fact that the veteran's 
hearing acuity at the time of the entrance examination and 
exit examinations were the same.  There is no indication that 
this examiner discounted the veteran's reports of in-service 
acoustic trauma - just that she could not find an etiologic 
link between active duty service and hearing loss which was 
documented more than 40 years after discharge.  

The veteran has not submitted any competent evidence which 
links the currently existing hearing loss to his active duty 
service nor has he directed the Board to any possible 
evidence which would substantiate his claim.  

The veteran's representative has argued that the August 2003 
VA examination was based on an invalid factual premise - that 
the whispered voice testing conducted during active duty was 
capable of detecting high frequency hearing loss which was 
actually present during active duty.  The representative 
requested that another VA examination be scheduled in which 
the examiner was to be instructed that acoustic trauma during 
active duty was conceded.  The Board finds this argument to 
be without merit.  As noted above, there is no indication 
that the examiner who conducted the August 2003 VA 
examination discounted, in any way, the veteran's reports of 
in-service acoustic trauma.  She listed the veteran's 
reported history and the Board assumes that she took this 
history into account when forming her opinion.  Additionally, 
any VA examination which would be scheduled in an attempt to 
determine if the veteran had high frequency hearing loss at 
the time of his discharge would be based purely on 
speculation as there are no audiometric scores available at 
that time or for decades thereafter.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

While the veteran is competent to report that he had 
difficulty with hearing during active duty and thereafter, he 
is not competent to quantify the extent of that hearing loss.  
As a lay person, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no indication that the examiner 
discounted the veteran's self-reported history of hearing 
loss when forming her opinion as to the etiology of the 
currently existing hearing loss.  

Entitlement to service connection for tinnitus

The Board finds that service connection is not warranted for 
tinnitus as the competent evidence of record demonstrates 
that the currently existing tinnitus was not etiologically 
linked to the veteran's active duty service.  The service 
medical records were negative for the disorder.  The first 
competent evidence of record of the disability was included 
in the report of the August 2003 VA examination.  At that 
time, the veteran reported that he had had intermittent 
bilateral tinnitus which had its onset fifteen to twenty 
years prior.  Tinnitus was included as a diagnosis.  The 
examiner opined that, due to the delay in onset of tinnitus 
symptoms, it was not at least as likely as not that the 
tinnitus was related to the veteran's active duty service.  

The veteran has not submitted any competent evidence which 
links the currently existing tinnitus to his active duty 
service in any way.  The only evidence of record which links 
tinnitus to active duty is the veteran's own allegations.  As 
a lay person, the veteran is not competent to diagnose 
tinnitus or to relate the disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


